
	
		I
		111th CONGRESS
		1st Session
		H. R. 2669
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  to protect consumers from unfair and deceptive acts and practices in connection
		  with primary and secondary ticket sales.
	
	
		1.Short titleThis Act may be cited as the
			 Better Oversight of Secondary Sales
			 and Accountability in Concert Ticketing Act of
			 2009.
		2.Rules on
			 transparency of ticket marketing, distribution, and pricing by primary ticket
			 sellersNot later than 180
			 days after the date of enactment of this Act, the Federal Trade Commission
			 shall promulgate rules in accordance with section 553 of title 5, United States
			 Code, that include the following requirements with regard to the primary sale,
			 distribution, and pricing of tickets:
			(1)A requirement that a primary ticket seller
			 disclose and display on the website of such primary ticket seller the total
			 number of tickets offered for sale by such primary ticket seller not less than
			 7 days before the date on which tickets shall be available for primary
			 sale.
			(2)A requirement that a primary ticket seller
			 make publicly available, not less than 7 days before the day on which tickets
			 shall be available for primary sale, the total number and distribution method
			 of all tickets not made available for sale to the general public, the
			 distribution of which is the responsibility of that primary ticket
			 seller.
			(3)A requirement that the distribution method
			 for each particular ticket and the date and time of the primary sale be printed
			 on each such ticket.
			(4)A requirement that the primary ticket
			 seller include, with any listing of the price of a ticket on the primary ticket
			 seller’s website or in any promotional material where the ticket price is
			 listed, all ancillary charges related to the purchase of a ticket, and include
			 such charges and the total cost to the consumer on each individual
			 ticket.
			(5)A
			 requirement that a primary ticket seller include all ancillary charges in any
			 refund of a ticket that is provided for in the primary ticket seller’s refund
			 policies.
			3.Rules for
			 secondary ticket sellersNot
			 later than 180 days after the date of enactment of this Act, the Federal Trade
			 Commission shall promulgate rules in accordance with section 553 of title 5,
			 United States Code, that include the following requirements and prohibitions
			 with regard to the secondary sale, distribution, and pricing of tickets:
			(1)A requirement that if the secondary ticket
			 seller does not possess the ticket at the time of the sale that such secondary
			 ticket seller provide—
				(A)a clear statement that the secondary ticket
			 seller does not possess the ticket; and
				(B)an explanation of procedures to be followed
			 by the purchaser to obtain a refund from the secondary ticket seller if the
			 ticket the purchaser ultimately receives does not match the description of the
			 ticket by the secondary ticket seller.
				(2)A prohibition on
			 the purchase by a secondary ticket seller of a ticket during the first 48 hours
			 after such ticket is first available for primary sale. The prohibition in this
			 paragraph shall not apply with respect to season tickets or bundled series
			 tickets.
			(3)A requirement that a secondary ticket
			 seller and online resale marketplace disclose upon offering a ticket for
			 resale—
				(A)the distribution method and face value of
			 each ticket;
				(B)the precise location of the seat or space
			 to which the ticket would entitle the bearer, or, if information about the
			 precise location of the seat or space is not available, descriptive information
			 about the location of the seat or space, such as a description of a section or
			 other area within the venue where the seat or space is located;
				(C)if the secondary ticket seller purchased
			 the ticket during a public sale of tickets to the event, the date and time of
			 the purchase of the ticket by the secondary ticket seller; and
				(D)the number or identifier assigned to them
			 pursuant to section 4(b).
				(4)A requirement that an online resale
			 marketplace post clear and conspicuous notice on the website of such online
			 resale marketplace that the website is for the secondary sale of tickets and a
			 requirement that the user confirm having read such notice before starting any
			 transaction.
			(5)A
			 prohibition on the resale of a ticket by an individual employee of any venue,
			 primary ticket seller, artist, online resale marketplace, or box office that is
			 involved in hosting, promoting, performing in, or selling tickets if such
			 resale—
				(A)is for a higher price than face value of
			 the ticket; or
				(B)is made to any third party and the employee
			 has actual knowledge, or knowledge fairly implied on the basis of objective
			 circumstances, that the third party intends to sell the ticket for a higher
			 price than face value of the ticket.
				(6)A requirement that
			 an online resale marketplace disclose to the consumer when the secondary ticket
			 seller of a ticket is the primary ticket seller, venue, or artist associated
			 with the event to which the ticket relates.
			4.Registration of
			 secondary ticket sellers and online resale marketplaces
			(a)Registration
			 required
				(1)In
			 generalBeginning on the date on which final regulations are
			 promulgated pursuant to sections 2 and 3, a secondary ticket seller may not
			 engage in, and an online resale marketplace may not permit the use of the
			 marketplace for, the resale of tickets to events unless the secondary ticket
			 seller or the online resale marketplace (as the case may be) registers with the
			 Federal Trade Commission under this section.
				(2)Registration
			 informationWhen registering with the Federal Trade Commission
			 under paragraph (1), a secondary ticket seller or an online resale marketplace
			 (as the case may be) shall provide a viable street address, telephone number,
			 and email address for the secondary ticket seller or the online resale
			 marketplace (as the case may be) to the Commission.
				(3)Annual
			 updatesAny secondary ticket seller or online resale marketplace
			 registered with the Federal Trade Commission under paragraph (1) shall verify
			 the accuracy of the information required under paragraph (2) not less
			 frequently than annually.
				(b)Registration
			 numberThe Federal Trade Commission shall assign a unique number
			 or other identifier to each secondary ticket seller and each online resale
			 marketplace that registers with the Commission under subsection (a)(1).
			5.Enforcement
			(a)Federal Trade
			 CommissionA violation of a
			 rule prescribed pursuant to section 2 or 3 or a violation of section 4(a)(1)
			 shall be treated as a violation of a rule defining an unfair or deceptive act
			 or practice prescribed under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall
			 enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
			(b)State attorneys
			 general
				(1)In
			 generalExcept as provided in
			 paragraph (6), in any case in which the attorney general of a State has reason
			 to believe that an interest of the residents of that State has been or is
			 threatened or adversely affected by the engagement of any person in a practice
			 that violates a rule prescribed under section 2 or 3, the State, as parens
			 patriae, may bring a civil action on behalf of the residents of the State in an
			 appropriate district court of the United States or other court of competent
			 jurisdiction to—
					(A)enjoin that
			 practice;
					(B)enforce compliance
			 with the rule;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
					(D)obtain penalties
			 provided for under section 2(b); and
					(E)obtain such other
			 relief as the court may consider to be appropriate.
					(2)NoticeThe
			 State shall serve written notice to the Commission of any civil action under
			 paragraph (1) at least 60 days prior to initiating such civil action. The
			 notice shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide notice immediately upon instituting such civil
			 action.
				(3)Intervention by
			 FTCUpon receiving the notice required by paragraph (2), the
			 Commission may intervene in such civil action and upon intervening—
					(A)be heard on all
			 matters arising in such civil action;
					(B)remove the action
			 to the appropriate United States district court; and
					(C)file petitions for
			 appeal of a decision in such civil action.
					(4)Savings
			 ClauseNothing in this subsection shall prevent the attorney
			 general of a State from exercising the powers conferred on the attorney general
			 by the laws of such State to conduct investigations or to administer oaths or
			 affirmations or to compel the attendance of witnesses or the production of
			 documentary and other evidence. Nothing in this section shall prohibit the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
				(5)Venue; Service
			 of Process; JoinderIn a civil action brought under paragraph
			 (1)—
					(A)the venue shall be
			 a judicial district in which the defendant or a related party is found, is an
			 inhabitant, or transacts business, or wherever venue is proper under section
			 1391 of title 28, United States Code;
					(B)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
					(C)a person who
			 participated with a defendant or related party in an alleged violation that is
			 being litigated in the civil action may be joined in the civil action without
			 regard to the residence of the person.
					(6)Preemptive
			 Action by FTCWhenever a civil action or an administrative action
			 has been instituted by or on behalf of the Commission for violation of any rule
			 described under paragraph (1), no State may, during the pendency of such action
			 instituted by or on behalf of the Commission, institute a civil action under
			 paragraph (1) against any defendant named in the complaint in such action for
			 violation of any rule as alleged in such complaint.
				(7)Award of Costs
			 and FeesIf a State prevails in any civil action under paragraph
			 (1), the State can recover reasonable costs and attorney fees from the lender
			 or related party.
				6.DefinitionsAs used in this Act the following
			 definitions apply:
			(1)The term
			 ancillary charges means service fees, convenience charges, parking
			 fees, and other charges associated with the purchase of a ticket and not
			 included in the base price of the ticket.
			(2)The term
			 base price means the price charged for a ticket other than any
			 ancillary charges.
			(3)The term box
			 office means a physical location where tickets are offered for primary
			 sale.
			(4)The term
			 bundled series tickets means packages of tickets for multiple
			 events that are part of the same entertainment series.
			(5)The term
			 distribution method means the manner in which a primary ticket
			 seller distributes tickets to a particular event, whether through primary sale,
			 limited pre sale promotions, donations to charity, reservations of season
			 ticket holders, or allocated to the primary ticket seller, artist, or
			 venue.
			(6)The term
			 face value means the total price of a ticket including both the
			 base price and any ancillary charges.
			(7)The term primary sale, with
			 regards to a ticket, means the initial sale of a ticket that has not been sold
			 previous to such sale, by a primary ticket seller to the general public on or
			 after the date advertised such sale.
			(8)The term
			 primary ticket seller means an owner or operator of a venue or a
			 sports team, a manager or provider of an event, or a provider of ticketing
			 services (or an agent of such owner, operator, manager, or provider) that
			 engages in the primary sale of tickets for an event or retains the authority to
			 otherwise distribute tickets.
			(9)The terms
			 resale or secondary sale, with regards to a ticket,
			 mean any sale of a ticket that occurs after the initial sale of the
			 ticket.
			(10)The term
			 ticket means a ticket of admission to a sporting event, theater,
			 musical performance, or place of public amusement of any kind.
			(11)The term
			 online resale marketplace means an Internet website—
				(A)that facilitates
			 or enables the resale of tickets by secondary ticket sellers; or
				(B)on which secondary
			 ticket sellers offer tickets for resale.
				(12)The term secondary ticket
			 seller means a person engaged in reselling tickets for an event and who
			 charges a premium in excess of the face value. Such term does not include an
			 individual who resells fewer than 25 tickets during any 1-year period.
			7.NonpreemptionNothing in this Act shall affect the
			 authority of any State or local government to establish or continue in effect a
			 provision of law of the State or local government relating to the regulation of
			 the resale of tickets to events or the pricing of such tickets for resale,
			 except to the extent that such provision is inconsistent with this Act or a
			 regulation promulgated under this Act, and then only to the extent of the
			 inconsistency. A provision of law of a State or local government is not
			 inconsistent with this Act or a regulation promulgated under this Act if such
			 provision provides equal or greater protection to consumers than the protection
			 provided under this Act or such regulation.
		
